Citation Nr: 0614459	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Veteran represented by: The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, A.N, and B.N. 

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran was a member of the Mississippi Army National 
Guard, and he served on active duty for training from June 
1990 to October 1990, on active duty from December 1990 to 
May 14, 1991, and again on active duty for training from May 
23, 1992, to June 6, 1992. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a June 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In November 2003, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file.

In July 2004, the Board remanded the case for further 
development.  As the requested development has been 
completed, nothing further is needed to ensure compliance 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Schizophrenia was manifested to a degree of 10 percent or 
more within the one year, beginning May 14, 1991, and ending 
May 14, 1992, following a period of active duty of 90 days or 
more. 


CONCLUSION OF LAW

Service connection for schizophrenia was incurred in service 
on the basis of the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.307 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Dinges v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements must also include a provision 
pertaining to the rating of the disability and the effective 
date of the award. 

To the extent that the claim of service connection is 
resolved in the veteran's favor, VCAA compliance as to the 
duty to notify and to assist is moot. 

Although the VCAA notice did not include the rating for the 
disability or the effective date, the omission is harmless 
error because neither the rating for the disability nor the 
assignment of the effective date has been adjudicated by the 
RO, who will implement the Board's decision, and the rating 
and the effective-date issues are appealable should the 
veteran disagree with the RO's determinations.  

Service Medical and Personnel Records 

The veteran's National Guard unit was called to active duty 
in December 1990 to support Operation Desert Shield/Desert 
Storm. 

For the period of active duty for training from June 1990 to 
October 1990 and on for the period of active duty from 
December 7, 1990 to May 14, 1991, the available service 
medical records, including the report of separation 
examination for the period of active duty, contain no 
complaint, finding, or history of psychiatric illness.  The 
records do show that the veteran suffered facial trauma in 
February 1991. 

For the period of active duty for training from May 23, 1992, 
June 6, 1992, records of the Mississippi National Guard 
disclose that in the first week of training in the NCO School 
the veteran was counseled because of poor performance due to 
his attitude, disorganization, and insubordination.  By the 
end of the first week, he was dismissed from the NCO school 
for disciplinary reasons.  

On referral for psychological evaluation to determine whether 
the veteran's discipline problems were due to psychiatric 
illness, history included avoidant behavior, difficulty with 
authority, and poor insight and judgment.  The veteran stated 
that he was a student, that he did not go out, and that he 
did not get along with his parents.  On evaluation by a 
psychiatrist, the impression was paranoid personality and to 
rule out schizophrenia.  On referral for psychological 
testing, the veteran again stated that he was a student, when 
not on National Guard duty, but he reported that his grades 
were not good.  The pertinent findings were poor insight and 
questionable judgment.  The requested psychological testing 
was not done because the veteran did not have enough time 
left on active duty for training.  

In June 1992, on medical examination and duty status, a 
physician found that the veteran was no mentally sound 
because of a character disorder, paranoid personality, when 
his discipline and compliance problems started.  The 
veteran's unit commander then ordered a line of duty 
investigation.  In June 1992, the investigating officer found 
that the veteran's discipline problems were due to a pre-
existing condition and were not in the line of duty and not 
due to misconduct.  The findings along with a finding that 
the pre-existing condition was not aggravated was approved by 
the appropriate official in the chain of command. 

In an October 1992 memorandum to a Medical Evaluation Board, 
the veteran's commanding officer described the veteran as a 
soldier who became a problem because of his insubordinate 
attitude that became more apparent in May and June 1992 and 
in subsequent actions in what appeared to be a steady decline 
of mental stability. 

In June 1993, on psychiatric evaluation for a Medical 
Evaluation Board, the veteran related that he did not feel 
that he had any psychiatric difficulties, but that his 
parents noted a difference in his behavior after his return 
from active duty.  After a review of a 1992 report of VA 
hospitalization, the examiner noted that there was a history 
of the inability to function at a prior level, disinterest, 
and withdrawal from family and friends.  The examiner stated 
that it was clear that the veteran had schizophrenia, which 
was manifested by social isolation, impairment in role 
functioning, impairment in grooming, inappropriate affect, 
digressive and vague speech, poverty of thought, ideas of 
reference, and lack of initiative.  The examiner found that 
the veteran's first episode of psychosis occurred in May and 
June 1992 based on the veteran's negativism, poor function, 
and general disorganized behavior, which was a strong 
indicator of psychiatric illness at the time.  

In June 1993, the Medical Evaluation Board found that the 
veteran had schizophrenia with onset in 1991, that 
schizophrenia did not exist prior to service, and that 
schizophrenia was incurred during service, and the case was 
referred to the Physical Evaluation Board to determine the 
veteran's fitness for service. 

In June 1993 and after a second review in August 1993, the 
Physical Evaluation Board found that the veteran unfit for 
service because of schizophrenia that existed prior to 
service and was not aggravated by service.  The Physical 
Evaluation Board referred to the display of schizophrenia in 
May 1992, after entering a period of service.  

Other Evidence of Record 

VA records disclose that in August 1992 the veteran was seen 
because of changes in his behavior since his return from 
active duty in May 1991.  History, which was obtained from 
the veteran's parents, included the veteran's loss of 
interest in usual activities and withdrawal from family and 
friends.  According to his parents, the veteran walked around 
all night.  The veteran stated that he had noted a decrease 
in his ability to concentrate and at times he was confused.  
It was reported that the veteran was in college, but he 
dropped out.  The impression was major depression. 

On VA hospitalization in September 1992, history was obtained 
from the veteran's parents since he was unable to give a 
history.  It was noted that the veteran showed normal 
behavior until he returned from active duty in May 1991, when 
he started college and failed, he had also lost interest in 
his usual activities and withdrew from his family and 
friends.  The diagnosis was schizophrenia and the level of 
functioning over the last year was consistent with moderate 
symptoms of social and occupational impairment. 

On VA examination in November 1992, the veteran denied all 
history of psychiatric problems.  The veteran's father, who 
was present, stated that the veteran was in usual state of 
health until he was hospitalized by VA in September 1992.  
The examiner stated that the veteran suffered his first 
psychotic episode a month earlier. 

In May 1994, a private physician reported a diagnosis of 
schizophrenia, by history, in remission.  The physician 
expressed the opinion that the psychotic break in 1992 was 
the consequence of the emotional stress the veteran was under 
in preparing for Desert Storm.  

VA and non-VA records from 1999 to 2005 show treatment for 
chronic schizophrenia. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
including while on active duty for training.  38 U.S.C.A. 
§§ 101(24), 1110; 38 C.F.R. § 3.303.

Where a veteran who served for 90 days or more on active duty 
develops a chronic disease, such as a psychosis, which 
includes schizophrenia, to a degree of 10 percent or more 
within the one year period from the date of separation from 
service, the disease may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of active duty.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

The criteria for a 10 percent rating for schizophrenia are 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders. 

The record shows that schizophrenia was first diagnosed 
during VA hospitalization in September 1992.  Since 1992 and 
currently, the record has consistently shown that the veteran 
suffers from schizophrenia.  The evidence of current 
schizophrenia establishes one of the three required elements 
for service connection, that is, evidence of current 
disability. 

The second required element for service connection is 
evidence that schizophrenia had onset during service or 
during an applicable presumptive period.  In this case, the 
veteran had three separate periods of active service, 
starting with an initial period of active duty for training 
from June to October 1990, followed by a period of active 
duty for more than 90 days to support Desert Storm from 
December 1990 to May 1991, and then a final period of active 
duty for training from May 23, 1992, to June 6, 1992. 

The service medical records for the initial period of active 
for training and for the period of active duty to support 
Desert Storm do not document a psychiatric illness.  The 
service medical records do show that while on active duty the 
veteran was struck in the face, which the veteran, his 
parents, and his National Guard section chief associated with 
the onset of a change in the veteran's behavior.  In an 
affidavit, dated in October 1998, the section chief stated 
that after the incident the veteran performed occasionally at 
an unacceptable level and he eventually relieved the veteran 
of his duties as a truck driver because of his unsafe 
driving.  

For the final period of active duty for training, on 
evaluation in June 1992, the veteran's behavioral problems 
were attributed to a personality disorder.  However by the 
time the veteran's case was reviewed by the Medical Board in 
June 1993, the diagnosis of schizophrenia had been 
established by VA during hospitalization in September 1992, 
and the Medical Board found that the first episode of 
psychosis occurred in May and June 1992, while on active duty 
for training, based on the veteran's behavior in the NCO 
academy as manifested by negativism, poor function, and 
generalized disorganization.  The Physical Evaluation Board, 
the final stage in the administrative discharge review 
process, found that schizophrenia pre-existed the period of 
active duty for training in May and June 1992, and it was not 
aggravated.  The Physical Evaluation Board referred to the 
display of schizophrenia in May1992, which coincides with the 
veteran's behavior problems at the NCO academy. 

Since the Physical Evaluation Board found that schizophrenia 
pre-existed the period of active duty for training in May and 
June 1992 and since schizophrenia was not shown by medical 
evidence to be present before May 1991, when the veteran 
completed his period of active duty, the reasonable inference 
is that the pre-existing condition was manifested during the 
one-year period, beginning May 14, 1991, and ending May 14, 
1992.  Stated differently, the finding by the Physical 
Evaluation Board places the onset of schizophrenia clearly 
within the one year period from the date of separation from 
active duty of 90 days or more, triggering the presumption of 
service connection for a chronic disease under 38 U.S.C.A. 
§ 1112.  The evidence that schizophrenia was manifested 
during the one-year presumptive period establishes the second 
required element for service connection, namely, onset during 
the applicable presumptive period.

The remaining question is twofold: Was the veteran's behavior 
during the presumptive period a manifestation of 
schizophrenia, and, if so, was schizophrenia manifested to a 
degree of 10 percent or more.  Evidence of both would be 
favorable to establish the third and finally element for 
service connection, that is, a link between the current 
schizophrenia and service, including during the applicable 
presumptive period. 

As for the question of whether the veteran's behavior during 
the presumptive period was a manifestation of schizophrenia.  
The veteran's behavior during the one-year presumptive period 
has been described by the veteran, his parents, a friend, and 
members of the National Guard and there has been reference to 
the veteran's behavior during the one-year presumptive period 
by several different psychiatrists, both VA and non-VA. 

The record shows that in May 1992 on active duty for training 
the veteran was counseled because of poor performance due to 
his attitude, disorganization, and insubordination.  On 
further evaluation, history included avoidant behavior, 
difficulty with authority, and poor insight and judgment.  
The veteran stated that he was a student, but he was not 
getting good grades, that he did not go out, and that he did 
not get along with his parents.  The veteran's commanding 
officer described the veteran as a soldier who became a 
problem because of his insubordinate attitude that became 
more apparent in May and June 1992 and in subsequent actions 
in what appeared to be a steady decline of mental stability. 

In August 1992, the veteran was seen because of changes in 
his behavior since his return from active duty in May 1991.  
History, which was obtained from the veteran's parents, 
included the veteran's loss of interest in usual activities 
and withdrawal from family and friends.  According to his 
parents, the veteran walked around all night.  The veteran 
stated that he had noted a decrease in his ability to 
concentrate and at times he was confused.  It was reported 
that the veteran was in college, but he dropped out. 

On VA hospitalization in September 1992, it was noted that 
the veteran had shown normal behavior until he returned from 
active duty in May 1991, when he started college and failed, 
he had also lost interest in his usual activities and 
withdrew from his family and friends.  The diagnosis was 
schizophrenia. 

In June 1993, on psychiatric evaluation, the veteran related 
that he did not feel that he had any psychiatric 
difficulties, but that his parents noted a difference in his 
behavior after his return from active duty.  The examiner 
noted that there was a history of the inability to function 
at a prior level, disinterest, and withdrawal from family and 
friends.  The examiner stated that it was clear that the 
veteran had schizophrenia, which was manifested by social 
isolation, impairment in role functioning, inappropriate 
affect, poverty of thought, and lack of initiative.  

In January 1995, the veteran testified that when he returned 
from active duty he started college in the fall of 1991, that 
he earned a grade point average of 1.25 and he was put on 
academic probation, that after a second semester in the 
Spring of 1992 and summer school, he was dismissed from the 
college because of poor grades.  He also testified that his 
parents wanted him to see a doctor after his first semester 
of college because of his poor performance.  The veteran's 
father testified that after the veteran returned home from 
active duty in May 1991 the veteran was withdrawn and he 
would not talk with family, which was a dramatic change from 
his previous behavior.  The veteran's mother testified 
essentially to the same fact that the veteran had changed and 
was withdrawn.  A friend also testified that there was a 
difference in the veteran's behavior after his return from 
active duty.  

Records of a mental health clinic from 1995 to 1998 disclose 
that on evaluation in September 1997 a psychiatrist noted the 
diagnosis of schizophrenia and evidence of deteriorating 
function, withdrawn and bizarre behavior, and lack of insight 
and judgment from the time the veteran was discharged from 
service in May 1991 until he finally sought help in August 
1992.  This was based on information provided by the 
veteran's mother that after the veteran returned home in May 
1991 he was uninterested in his previous activities, he 
appeared confused, and he would not respond to questions; and 
away at college he was withdrawn and she would have to go to 
campus to buy things he needed as he refused to go to the 
store.

On evaluation in July 1999 by a private psychiatrist, after a 
review of the record and interviewing the veteran and his 
mother, the psychiatrist expressed the opinion that the 
veteran's schizophrenia began to manifest itself in February 
1991.  In a follow-up report in February 2000, the 
psychiatrist stated that the prodromal symptoms of 
schizophrenia manifest during the veteran's active duty and 
following his return home as described by his family.  The 
prodromal symptoms included deterioration from a previous 
level of functioning, social withdrawal, peculiar behavior, 
and lack of interest. 

On VA examination in August 2000 in which the veteran was 
accompanied by his mother, the veteran's mother described the 
veteran as a B and C student in high school and who was 
generally an outgoing person.  The veteran's mother related 
that after the veteran returned home from active duty in May 
1991 he was isolated  and acted peculiar, wearing warm 
clothing in summer, and he stopped talking; he then failed at 
college and back at home he stayed in his room and showed 
little ambition.  After a review of the record, the examiner 
stated that the inability to function academically probably 
represented a decline in the veteran's functional capacity, 
and while he could not find objective evidence of an onset of 
symptoms during the active duty period, he did state that the 
veteran was manifesting a schizophrenic prodromal state 
during the period of May 1991 to September 1992 and that an 
inability to pursue an academic career was the result of this 
condition.  The diagnosis was schizophrenia.

At the hearing in October 2002, the veteran testified that he 
joined the National Guard in 1990 during his senior year in 
high school and that he had no have a trouble in high school.  
At the hearing in November 2003, the veteran testified that 
his academic problems began in college because he could not 
concentrate. 

In response to the Board's remand of July 2004, the veteran 
was examined by two VA psychiatrists in August 2004.  After a 
review of the veteran's file, including the service records, 
one of the examiners, who had examined the veteran in August 
2000, stated that there was no record of a psychosis while 
the veteran was on active duty for Desert Storm.  The 
examiner did state that it was difficult to establish the 
onset of schizophrenia as the indicators are observed facts, 
but given the history of failure at college in 1991 and 1992 
and peculiar behavior observed by family, it was more likely 
than not that the veteran began to experience the prodromal 
symptoms of schizophrenia at some point in late 1991 or the 
first part of 1992.  The examiner explained that the 
prodromal symptomatology, such as isolation and loss of 
ambition, are major factors in the morbidity of schizophrenia 
and are commonly seen.  The examiner also stated that the 
veteran clearly showed signs of an active psychotic process 
by May 23, 1992, and it was more likely than not the veteran 
had experienced prodromal symptoms several months prior to 
May 1992.  The examiner specifically noted that there were no 
objective signs of schizophrenia from December 1990 to May 
1991 or from May 1991 to May 1992; however, the history was 
replete with symptoms, mostly negative in nature.  The 
examiner reiterated his opinion that the prodromal phase of 
schizophrenia began in late 1991 or early 1992.  

In an addendum in March 2005, the VA examiner again stated 
that it was more likely than not that the veteran was 
exhibiting prodromal symptoms of schizophrenia as early as 
the fall of 1991, when he failed his college courses and that 
the failure was the result of psychiatric illness, indicative 
of significant disability at the time. 

The second VA examiner stated that he agreed with the first 
examiner's report, but added that there was evidence the 
veteran was a loner and that he had paranoid feelings while 
in high school, which were signs of schizophrenia prior to 
military service and which became worse in military service.  
As for signs of schizophrenia prior to military service, the 
evidence is not persuasive in light of other evidence that 
the veteran actually completed his initial period of active 
duty for training and active duty without documentation of a 
psychiatric illness and in the absence of other medical 
evidence that links the manifestation of schizophrenia to the 
veteran's period of high school prior to military service. 

After a review of the record, the Board finds that the 
opinion expressed by the VA examiner in July 2004 persuasive 
and favorable to the claim. The examiner found that there was 
no record of a psychosis while the veteran was on active duty 
for Desert Storm.  The examiner stated that it was difficult 
to establish the onset of schizophrenia as the indicators are 
observed facts, but given the history of failure at college 
in 1991 and 1992 and peculiar behavior observed by family, it 
was more likely than not that the veteran began to experience 
the prodromal symptoms of schizophrenia at some point in late 
1991 or the first part of 1992.  The examiner 


explained that the prodromal symptomatology, such as 
isolation and loss of ambition, are major factors in the 
morbidity of schizophrenia and are commonly seen.  

On the basis of the above medical opinion, the Board finds 
that there is evidence that the prodromal symptoms of 
schizophrenia, including deterioration from a previous level 
of functioning, social withdrawal, peculiar behavior, and 
lack of interest, were manifested during the one-year 
presumptive period for a chronic disease.  And that the 
degree of impairment was due to at least mild or transient 
symptoms with a decrease in efficiency and ability to perform 
tasks, which equates to the criteria for a 10 percent rating, 
establishing presumptive service connection for 
schizophrenia. 



ORDER

Service connection for schizophrenia on the basis of the one-
year presumption for a chronic disease is granted. 




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


